Citation Nr: 0024709	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  96-02 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder impingement syndrome (major).

2.  Entitlement to an initial evaluation in excess of 10 
percent from March 1, 1994 to January 16, 1996; in excess of 
20 percent from January 17, 1996 to March 1, 1998; and in 
excess of 10 percent on and after May 1, 1998 for a history 
of degenerative arthritis of the left knee with torn medial 
and lateral meniscus with joint instability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 19, 1974 to 
February 28, 1994.

This appeal arose from a March 1995 decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Officer Center (M&ROC) in Fort Harrison, Montana.  

In pertinent part, the M&ROC granted entitlement to service 
connection for right shoulder impingement syndrome and left 
knee degenerative arthritis, and rated each as 
noncompensable, effective March 1, 1994, the day following 
the date of separation from active service.

In January 1996 the veteran provided oral testimony before a 
Hearing Officer at the M&ROC, a transcript of which has been 
associated with the claims file.

In September 1996 the Hearing Officer at the M&ROC granted 
entitlement to increased (compensable) ratings of 10 percent 
for the right shoulder and left knee disabilities, both 
effective from March 1, 1994.

In November 1998 the M&ROC granted entitlement to a temporary 
total convalescence evaluation pursuant to the criteria under 
38 C.F.R. § 4.30 (1999) for the left knee disability 
effective from March 2, to April 30, 1998.  

The RO reinstated the previous evaluation of 10 percent 
effective from May 1, 1998.  A notice of disagreement with 
the above determination has not been filed, and this claim is 
otherwise not part of the current appellate review.

In May 1999 the Board of Veterans' Appeals (Board) remanded 
the case to the M&ROC for further development and 
adjudicative actions.

In April 2000 the M&ROC granted entitlement to an increased 
evaluation of 20 percent for the left knee disability 
effective from January 17, 1996; but affirmed the 
determinations as to the left knee disability which had been 
previously entered.  

Since neither of the ratings for the right shoulder and left 
knee disabilities are the maximum assignable, the issues 
remain on appeal as stated.  AB v. Brown, 6 Vet. App. 35 
(1993).

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Right shoulder impingement syndrome is productive of a 
level of disability compatible with not more than malunion of 
a clavicle or scapula or nonunion of without loose movement, 
with no limitation of motion of the arm at shoulder level, 
and no additional functional loss due to pain or other 
pathology.

2.  Since March 1, 1994, the veteran's left knee disability 
has been productive of not more than severe impairment. 

3.  The veteran's left knee degenerative arthritis shown by 
x-ray studies is productive of pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right shoulder impingement syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5201-5203 (1999).

2.  The criteria for an initial evaluation of 30 percent for 
degenerative arthritis of the left knee with history of torn 
medial and lateral meniscus from March 1, 1994 to March 1, 
1998, and on and after May 1, 1998 have been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003-5257 (1999).

3.  The criteria for a separate compensable evaluation of 10 
percent for degenerative arthritis of the left knee have been 
met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. § 4.59, 
Diagnostic Code 5003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the Court has 
repeatedly admonished that VA cannot substitute its own 
judgment or opinion for that of a medical expert.  See, i.e., 
Colvin v. Derwinski, 1 Vet. App. 761 (1991).  


The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The Court has also reviewed the method of evaluating 
increased ratings for musculoskeletal disorders in recent 
holdings.  In particular, it has addressed the use of several 
sections of 38 C.F.R. Part 4.  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1999) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(1999).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.  

The Court held in Hicks v. Brown, that once degenerative 
arthritis is established by X-ray evidence, there are three 
circumstances under which compensation may be available for 
service-connected degenerative changes: 

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned; 

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be assigned for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is X-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the Court noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."  Hicks v. Brown, 8 Vet. App. 
417 (1995). 

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
limitation and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will rating assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).



The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
codes by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As will 
be discussed below in pertinent part, in this case, the Board 
has considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Under 38 C.F.R. § 4.71, Plate I, range of motion for the 
shoulder is normally 0 through 90 degrees to 180 degrees on 
forward elevation (flexion); and abduction of 0 through 90 
degrees to 180 degrees.  External and internal rotations are 
normally at 90 degrees.  

38 C.F.R. § 4.71 further addresses measurement of ankylosis 
and joint motion citing Plate I as providing standardized 
description of ankylosis and joint motion measurement.  The 
anatomical position is considered as 0 degrees, with two 
major exceptions; (a) Shoulder rotation - arm abducted to 90 
degrees, elbow flexed to 90 degrees with the position of the 
forearm reflecting the midpoint 0 degrees between internal 
and external rotation of the shoulder; and (b) Supination and 
pronation - the arm next to the body, elbow flexed to 90 
degrees, and the forearm in mid-position 0 degrees between 
supination and pronation.  

For ankylosis of the scapulohumeral articulation (major 
extremity), under Diagnostic Code 5200, a 30 percent rating 
is assignable when favorable, abduction to 60 degrees, can 
reach mouth and head; a 40 percent rating is assignable when 
intermediate between favorable and unfavorable; and a 50 
percent rating is assignable when unfavorable, with abduction 
is limited to 25 degrees from the side.


Pursuant to Diagnostic Code 5201, when there is limitation of 
arm motion at shoulder level, a 20 percent rating is 
assignable for the major shoulder, with a 30 percent rating 
assignable when midway between shoulder and side, and a 40 
percent rating assignable when limitation is to 25 degrees 
from side.

Under Diagnostic Code 5202, impairment of the humerus (major 
extremity), when there is malunion, a 20 percent rating is 
assignable when moderate or a 30 percent rating is assignable 
when marked.  When there is recurrent dislocation of the 
humerus at the scapulohumeral joint, a 20 percent rating is 
assignable for infrequent episodes and guarding of movement 
only at the shoulder level, or 30 percent is assignable when 
there are frequent episodes with guarding of all arm 
movements.  Higher ratings are assignable under Code 5202 for 
fibrous union, nonunion (false flail joint) or loss of head 
(flail shoulder).  

Under Diagnostic Code 5203, pursuant to 38 C.F.R. § 4.71a, 
rating a shoulder disorder is based on impairment of the 
function of the contiguous joint.  When there is impairment 
of the clavicle or scapula with malunion, a 10 percent rating 
is assignable whether the major or minor extremity is 
involved.  When there is nonunion, without loose movement, a 
10 percent rating is assignable.  A maximum of 20 percent 
rating is assignable when there is nonunion with loose 
movement or when there is dislocation of the clavicle or 
scapula, major or minor extremity. 

The Court also has held that once degenerative arthritis is 
established by X-ray evidence, there are three circumstances 
under which compensation may be available for service-
connected degenerative changes, which are to be read in 
conjunction with 38 C.F.R. § 4.59 and  4.40, which relate to 
pain in the musculoskeletal system.  Finally, the Court noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."  Hicks v. Brown, op. cit. 

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, op. cit. 
Under Diagnostic Code 5256, provided for knee ankylosis, if 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, 60 percent is assignable; if in flexion between 20 
degrees and 45 degrees, 50 percent is assignable; if in 
flexion between 10 degrees and 20 degrees, 40 percent is 
assignable.  Under other provisions, when at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees, 30 percent is assignable.  

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.  

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 20 
percent is assignable under Diagnostic Code 5258.  When there 
is cartilage, semilunar, removal of, symptomatic, 10 percent 
is assignable under Diagnostic Code 5259.  

Under Diagnostic Code 5260, when there is limitation of 
flexion to 15 degrees, 30 percent is warranted.  When flexion 
is limited to 30 degrees, 20 percent is warranted.  When 
flexion is limited to 45 degrees, 10 percent is warranted.  
When flexion is limited to 60 degrees, zero percent is 
warranted. 

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted.  When extension is limited to 10 
degrees, 10 percent is warranted.  When extension is limited 
to 5 degrees, zero percent is warranted.  

Under Diagnostic Code 5262 provided for impairment of the 
tibia and fibula, when there is nonunion with loose motion, 
requiring brace, 40 percent is warranted.  When there is 
malunion with marked knee or ankle disability, 30 percent is 
warranted.  With moderate knee or ankle disability, 20 
percent is warranted.  With slight knee or ankle disability, 
10 percent is warranted.  

Under Diagnostic Code 5263, when there is genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated), 10 percent is warranted.  

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion and extension of 140 degrees to 0 
degrees.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


I.  Entitlement to an initial evaluation 
in excess of 10 percent for right 
shoulder impingement syndrome.

Factual Background

Service medical records show that in 1987 the veteran was 
seen for a right shoulder injury.  

In 1988, he was diagnosed with right shoulder impingement 
syndrome.  On the separation examination he was noted to have 
a history of a painful right shoulder injury which continued 
at present.

On VA examination in May 1994 the veteran said that he had 
injured the right shoulder playing volleyball some 4-5 years 
before, and that since then, he had had a dull ache.  At 
present, it tended to bother him and click when he tried to 
throw or raise his arm up over his head.  

On examination, the area of the right shoulder showed 
crepitance on range of motion testing.  The range of motion 
passively was within normal limits.  Raising the arm 
laterally and anteriorly caused some discomfort at about the 
90-110 degree position, and definite crepitance could be 
felt.  X-ray of the right shoulder was reportedly normal.

VA outpatient reports show complaints of right shoulder 
problems in December 1995.  In January 1996 a notation was 
made that the veteran had complained of a dull aching 
sensation in the right shoulder which increased when he held 
his arm above his head or on throwing.  

The examiner found a very tender rotator cuff and increased 
pain at 90 degrees flexion and abduction; impingement test 
was positive.  Rotator cuff tendinitis was diagnosed and 
medication was prescribed.

At the personal hearing held at the M&ROC in January 1996 the 
veteran reported that he had injured his right shoulder in 
service.  He said that he had been seen by a VA physician in 
early 1996 and was given cortisone to see if it would improve 
the shoulder problems which had been diagnosed as due to a 
torn rotator cuff.  Tr. at 1.  He reportedly had inflammation 
but no swelling.  Tr. at 1.  He was taking cortisone twice a 
day and had a follow-up appointment in March.  Tr. at 2.  

The veteran reported having no shoulder dislocations but 
described having had numbness since service, from shoulder to 
elbow, down the outside but not impacting the hand as yet.  
Tr. at 2.  The shoulder had affected his employment to the 
extent that he had pain on doing certain motions, and that 
using equipment, particularly raising the arm laterally or 
anteriorly at a certain height and/or for a prolonged period 
caused a burning sensation over the right rotator cuff area.  
Tr. at 2.  If he used some of the equipment for more than an 
hour, the arm would really burn.  Tr. at 3.  He had not 
noticed any improvement since the cortisone had been 
prescribed.  Tr. at 3.  Some repetitive movements were 
bothersome.  The veteran's representative argued that his 
symptoms more nearly approximated that required for a 20 
percent rating.  Tr. at 3.

The February 1996 report of an independent special orthopedic 
examination of the veteran for VA compensation purposes is on 
file.  The veteran reported that had injured his right 
shoulder in 1985, and had since had pain in the subacromial 
area associated with abduction of the right shoulder.  His 
right upper extremity was said to be his major extremity.  On 
examination he had full range of motion, appropriate 
abduction, and forward flexion of the right shoulder equal to 
the left shoulder.  There was no subacromial crepitation with 
abduction and external rotation on the right side, although 
this was a source of his discomfort.  

The veteran complained of pain when he raised his arm as 
though to reach up on a high shelf above his shoulder level 
to get something.  He was tender to palpation in the 
immediate lateral subacromial area.  The right 
acromioclavicular joint was benign and there was no atrophy 
of the biceps or upper forearm, or deltoid or suprascapular 
muscle atrophy noted.  



The examiner concluded that the history and examination were 
compatible with a mild supraspinatus tendinitis of the right 
shoulder.  The physician suggested that conservative 
treatment be undertaken only absent any other loss of 
function or impairment.

Pursuant to the Board's remand, an independent special 
orthopedic examination of the veteran was conducted in 
October 1999.  The veteran reported the onset of right 
shoulder pain in service while playing volleyball.  

He pointed to the area of the long head of the biceps tendon.  
On examination he was tender over the anterior right shoulder 
in the area of the right long head of the biceps tendon.  
There was no subacromial crepitation.  He had normal 
bicipital muscle strength.  He had abduction of both 
shoulders to 110 degrees; bilateral shoulder forward flexion 
was to 150 degrees, with internal and external rotation 
reported as normal.  

X-rays of the right shoulder showed early degenerative 
changes of the acromioclavicular joint.  The examiner 
suggested that one might consider a steroid injection for the 
problem involving the long head of the biceps tendon of the 
right shoulder.  However, it was noted not to be a surgical 
problem.  The veteran had good, strong range of motion and 
other than working overhead, the right shoulder did not 
bother him much.

In January 2000 the examiner who had performed the October 
1999 VA fee-basis orthopedic examination cited above, 
provided an addendum in response to M&ROC inquiries.  The 
physician reported that there was no loss of function of the 
"left" shoulder, and the veteran had demonstrated 
tenderness over the anterior right shoulder in the area of 
the right long head of the biceps tendon.


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an initial evaluation in excess of 10 percent 
for his right shoulder disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
service-connected right shoulder disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an initial evaluation in excess 
of 10 percent for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the May 1999 
Board remand of the case to the M&ROC for further development 
and adjudicative actions, all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the Board notes that the veteran was given 
the opportunity to identify and/or submit additional 
evidence.  He was afforded the benefit of a comprehensive 
orthopedic examination.  The Board is unaware of any 
additional evidence which has not already been requested 
and/or obtained which is pertinent to the veteran's claim.

The M&ROC has rated the veteran's right shoulder disability 
as 10 percent disabling by analogy to limitation motion of an 
arm under diagnostic code 5201, and impairment of a clavicle 
or scapula under diagnostic code 5203.  A 10 percent 
evaluation under diagnostic code 5203 contemplates malunion 
of the clavicle or scapula, or nonunion without loose 
movement, neither of which is shown by the evidence of 
record.  

The next higher evaluation of 20 percent under this code 
contemplates nonunion of the clavicle or scapula with loose 
movement, also not shown by the evidence of record.

Under diagnostic code 5201, a minimum evaluation of 20 
percent may be assigned for limitation of motion of the major 
arm at shoulder level.  This is not shown on examination.  
The RO has assigned a 10 percent evaluation for the veteran's 
right shoulder disability on the basis of "tenderness" 
reported on examination.  The current clinical findings 
related to the right shoulder show a medical professional has 
concluded that the veteran has good, strong range of motion 
of the right shoulder, and other than working overhead, it 
does not seem to bother him.  

The most recent clinical assessment was that the veteran had 
no loss of motion of the right shoulder.

The Board finds no basis upon which to predicate assignment 
of a higher evaluation for the veteran's right shoulder 
disability under the currently assigned diagnostic codes, nor 
under diagnostic code 5202, in view of the fact that the 
requisite malunion of the major humerus with moderate 
deformity is not shown upon which a minimum evaluation of 20 
percent would be predicated.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  In the veteran's case, the 
diagnostic codes applied toward rating the veteran's right 
shoulder disability are predicated on limitation of motion.  
As the Board noted earlier, a medical professional has 
concluded there is no limitation of motion of the right 
shoulder.  It is well to add at this point that the 
comprehensive orthopedic examination of record contains no 
findings of functional loss due to pain.  In fact, as was 
noted earlier, the direct opposite is true.  A medical 
professional has found that the veteran has good strong range 
of motion and functional use of the right shoulder.

It is not clear by the evidentiary record whether the RO has 
conceded service connection for degenerative changes in the 
right shoulder shown on x-ray.  

In any event, the pertinent governing criteria provide no 
basis for assignment of an evaluation in excess of the 
currently assigned 10 percent as clinical studies show full, 
strong range of motion, and minimal impairment related to 
working overhead which is contemplated in the current 10 
percent evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for the disability of the 
right shoulder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

As the Board has denied the appellant's claim of entitlement 
to an evaluation in excess of 10 percent for the veteran's 
disability of the right shoulder, there exists no basis upon 
which to predicate assignment of staged ratings.  See 
Fenderson, supra.


II.  Entitlement to an initial evaluation 
in excess of 10 percent from March 1, 
1994, in excess of 20 percent from 
January 16, 1996, and in excess of 10 
percent on and after May 1, 1998 for left 
knee degenerative arthritis and history 
of torn medial and lateral meniscus.

Factual Background

In service, the veteran was seen for repeated left knee 
complaints.  Arthritis was shown in 1987.  He injured his 
left knee in 1988.

On VA examination in 1994 the veteran reported that he had 
aching in the left knee and negotiating stairs was a problem 
(with both knees).  He reported that the left leg had been 
fractured in 1978 and this had caused a current leg length 
discrepancy.  On examination, left knee range of motion was 
normal and there was no swelling.  

There was some sensitivity, more so on the left than on the 
right, in the anterior portion of the knee joint.  There was 
no "give" or abnormal findings of the ligaments.  

The kneecap itself demonstrated some crepitance with flexion 
and extension, and the veteran was tender over the anterior 
and somewhat medial aspect of the left kneecap.  X-rays 
showed healed fractures of the left proximal femur and the 
fibula; the left knee itself was unremarkable.

VA outpatient reports show that the veteran was seen in 
December 1995 with complaints relating to his lower 
extremities.  On a visit in January 1996, he complained of 
left leg pain; and a magnetic resonance imaging (MRI) showed 
a broad Grade III meniscal tear within the posterior horn of 
the medial meniscus extending horizontally through the 
lateral portion of the medial meniscus and into the anterior 
horn.  A probable Grade I tear of the posterior horn of the 
lateral meniscus was also present.  A small left knee 
effusion was visible.  The ligaments were intact.  

MRI impressions were (1) normal anterior cruciate ligament; 
and (2) Grade III medial meniscus tear and probable Grade III 
lateral meniscus tear.  He was prescribed pain medication and 
was to return for a follow-up visit in 6 weeks.

At the personal hearing held in January 1996 the veteran 
stated that he had recently had an MRI which sowed a meniscal 
tear; and that his left knee had gotten worse since service.  
Tr. at 3.  He reported that in 1988 it had been thought he 
had a meniscal tear, but the recent MRI confirmed this in 
addition to the arthritic changes that had been known about 
for some time.  Tr. at 4.  

Since service, the left knee "tricks" out more often, which 
he described as being unstable or moving in appropriately and 
unexpectedly from what he anticipated.  Tr. at 4.  He was 
able to move the knee in most motions, but there was pain 
which would go from the continuous ache to something more 
like a shooting pain.  Tr. at 5.  Because his current job 
required walking, he was looking for other work that did not 
have such requirements.  Tr. at 6.  So far, he had been able 
to catch himself from any fall due to the leg.  Tr. at 6.  

On VA orthopedic examination in February 1996 the veteran 
noted having injured his proximal left tibia in 1978, but 
having had no surgery on that knee.  He had been treated with 
a long cast.  He had had continued left knee complaints.  An 
MRI of the left knee in January 1996 had shown intact 
cruciate ligaments; a broad grade III tear prominent within 
the posterior horn of the medial meniscus; and a probable 
Grade I tear of the posterior horn of the lateral meniscus.  
He reportedly was working in sales for the Electrolux 
Company.

On examination the left thigh was 1" smaller than the right; 
the left calf was 1" smaller than the right.  The veteran had 
full extension of the left knee with flexion to 140 degrees.  
There was mild subpatellar crepitation on the left side.  
Collateral and cruciate ligaments were intact.  There was no 
left knee effusion.  McMurray test caused some vague intra-
articular discomfort but no obvious catching.  

The veteran's primary symptoms relative to the left knee were 
catching and giving way ("a trick knee"); he said he had to 
wiggle the knee and put pressure on the super patellar area 
in order to get it straight sometimes.  The examiner noted 
that this clinical impression correlated very nicely with the 
MRI findings of torn medial and lateral menisci.  

VA outpatient records show that when seen in March 1996, he 
had no complaints of left knee locking or popping, and 
examination showed no effusion.

When seen as an outpatient in June "1996", the veteran's left 
knee was painful and examination showed tenderness, and given 
the MRI findings, an arthroscopy was scheduled.

A VA clinical notation shows on hospital admission in March 
1998, the veteran was scheduled for arthroscopy and shaving 
of the left knee.  Preoperative diagnoses were degenerative 
tear of medial meniscus and lateral meniscus with secondary 
chondromalacic changes in the lateral, medial femoral and 
medial tibial plateau.  

Under general anesthesia, arthroscopy and partial medial and 
lateral meniscectomy and shaving of the chomdromalacic area 
medial and lateral compartment were undertaken.

On VA special fee-basis orthopedic examination in October 
1999 the veteran was noted to have had symptoms of left knee 
internal derangement without further injury through the 
1990s, and he had had surgery.  Since then, there had been 
improvement noted in the short run, but since then, there had 
been gradual progression of medial joint line pain in the 
left knee. 

On examination the motions of left knees, ankles and hips 
were equal to that of the right lower extremity.  Left knee 
motion was 0 degrees of extension and flexion to 150 degrees.  
There was atrophy of the left thigh and left calf, the left 
thigh being 1 1/2" smaller than the right, and the left calf 
1" smaller than the right.

On examination of the left knee there was moderate left knee 
subpatellar crepitation.  The veteran had pain in the medial 
joint line with varus stress during flexion and extension.  
McMurray test caused pain in the medial joint line.  
Collateral and cruciate ligaments were intact and there was 
no effusion.

X-rays showed fairly significant collapse of the medial 
compartment of the left knee with osteophyte formation and 
lucent cystic formation of the margins of the extreme medial 
compartment of the left knee.  



The physician concluded that the veteran had progressive 
degenerative arthritis of the medial compartment of the left 
knee directly related to his service-connected torn meniscus 
of the left knee.  He felt that this would be progressive and 
at some point he might require a total knee arthroplasty of 
the left knee.

In January 2000, the examiner who had performed the October 
1999 VA fee-basis orthopedic review cited above, provided an 
addendum in response to M&ROC inquiries.  

The physician reported that the veteran had demonstrated 1 
1/2" atrophy of the left thigh and 1" atrophy of the left calf 
indicating that the service connected disability of the left 
knee does indeed involve the muscle of the left lower 
extremity.  There was no sign of nerve involvement.  

The physician further noted that the service-connected 
disability did cause weakened movement, excess fatigability 
but no loss of left lower extremity coordination.

The examiner opined that because of the marked muscular 
atrophy and weakness of the left lower extremity, the veteran 
would have difficulty in performing employment in a civilian 
occupation which involved a lot of walking or climbing or 
lifting, etc.  He estimated that there was a 30% loss of 
strength in the left lower extremity although this could not 
be accurately quantified.

With regard the veteran's pain, the examiner further reported 
that he did have pain underneath the patella and in the 
medial joint-line.  This pain was compatible with the 
physical examination and with the X-ray findings of 
degenerative changes in the patello-femoral and femoral-
tibial joint medially.  


In addition to the above noted atrophy, the examiner reported 
no obvious changes in the condition of the skin due to the 
disability.  He opined that the atrophy would be objective 
manifestation of disuse and functional impairment due to pain 
attributable to the service-connected condition.  He had no 
knowledge of other problems that had an impact on the 
functional capacity as affected by the service-connected left 
leg disability.

Analysis

It is noted that the current appeal is limited to entitlement 
to an initial evaluation for a history of degenerative 
arthritis of the left knee with torn medial and lateral 
meniscus with joint instability.  

While it does not technically encompass the evaluation for 
the veteran's otherwise also service-connected residuals of 
left tibia and fibula fracture, it must be noted that a 
noncompensable evaluation is in effect for the latter.

The Board finds that the veteran's claim of entitlement to 
initial increased evaluation for his left knee disability is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is a plausible claim has been presented.  Murphy v. 
Derwinski, op. cit.

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, op. cit.  The 
veteran's assertions concerning the severity of his service-
connected left knee disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, op. cit.

The Board is also satisfied that as a result of the May 1999 
Board remand of the case to the RO for further development 
and adjudicative actions, all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski and White v. 
Derwinski, op. cit.  

In this regard, the Board notes that the veteran was given 
the opportunity to identify and/or submit additional 
evidence.  He was afforded the benefit of a comprehensive 
orthopedic examination.  The Board is unaware of any 
additional evidence which has not already been requested 
and/or obtained which is pertinent to the veteran's claim.

In this case, since it involves a situation where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for the left leg disability, the case is 
susceptible to staged ratings, which in fact is what has been 
done by the M&ROC as reported earlier.  

While the Board finds no significant error in that decision, 
for reasons which will be explained below, the Board holds 
that staged ratings are unnecessary herein.  See Fenderson v. 
West, op cit. 

A question arises in the nature of Codes assigned by the 
M&ROC in addressing the veteran's left leg disability.  In 
that regard, since the Board's remand in May 1999, the M&ROC 
has utilized Code 5003-5259; before that time, the Code 
assigned was 5003-5257.  In any given set of circumstances, 
there may well be any number of alternative codes under which 
a given disability may be rated.  This is certainly true in 
the case of knee disabilities.  

Nonetheless, in this case, there is an absence of ankylosis 
(Code 5256); and there had not been removal of semilunar 
cartilage (Code 5259), although there is demonstrated locking 
in the area of the cartilage which might conceivably be 
suitably rated under Code 5258.  There is no sign of actual 
nonunion or malunion (Code 5262) or genu recurvatum (Code 
5263).  None of these, however, provide particularly suitable 
alternatives for rating the veteran's left leg disability.

The evidentiary record has shown that the veteran has 
demonstrated either normal, full or better than full range of 
motion on the medical examinations of record.  

Accordingly he does not even meet the minimal requirements 
for a noncompensable evaluation under diagnostic code 5260 
for limitation of flexion, or 5261 for limitation of 
extension during the evaluation periods of time in question.

On the other hand, since the veteran has demonstrated ongoing 
degeneration in the involved left leg areas, thus fulfilling 
the provisions of Code 5003; and since his most significant 
symptoms relate to pain associated with recurrent subluxation 
and lateral instability, it appears most logical and 
equitable to rate him under Code 5257 for knee impairment 
where there is recurrent subluxation or lateral instability.

Thus, it becomes a question of how significant the veteran's 
problem has been at any given period of time since 1994 to 
date (other than during hospitalization and convalescence of 
course).  

In that regard, there are numerous VA outpatient and 
examination reports of record, and from both before and after 
his surgery.  The record shows clearly that there has been 
some deterioration which ebbs and wanes over time.  In fact, 
he temporarily, immediately was better after surgery but 
quickly deteriorated soon thereafter.  In fact, when one 
compares the clinical findings on the initial VA examination 
with more recent evaluations, his symptoms have remained 
relatively constant, albeit they are more cogently described 
on some occasions, and there has been admitted ebbing and 
waving to some degree.

Nonetheless, the veteran has had ongoing problems with pain 
and instability.  He has had a minimum of 1" thigh and calf 
atrophy, which had in fact increased to 1 1/2" in the thigh 
over the past less than 3 years, reflective of significant 
disuse with weakened movement and excess fatigability as 
clearly contemplated within regulatory and judicial 
considerations.  

In addition to demonstrated bony deterioration, the veteran 
has significant muscle impairment, as well as major 
instability due to ligamentous degeneration in multiple 
planes; this is in addition to pain and a general lack of 
being able to depend on the leg for secure mobility.

Taken in the aggregate, the Board finds that there is 
reasonable basis for finding that the veteran's left knee 
disability since March 1, 1994 has certainly always been 
greater than of a slight degree (for which a 10 percent 
rating is assignable).  Moreover, at virtually any given time 
during the entire period since March 1994, the leg disability 
has been of a reasonable degree of gravity to be considered 
to more nearly approximate "severe" than "moderate".  

Accordingly, resolving all doubt in his favor as to the 
severity of the problems; and assigning a rating based on the 
overall and consistent degree of impairment rather than 
endeavoring to figure out a pattern of ebbs and flows, the 
Board finds that a 30 percent rating is warranted for 
generally severe knee impairment commencing March 1, 1994 
(for all of those periods not otherwise already covered by a 
temporary total rating during periods of hospitalization and 
convalescence), by analogy to severe recurrent subluxation or 
lateral instability under diagnostic code 5257.  

Thus the appeal for entitlement to increased evaluations in 
excess of 10 percent from March 1, 1994 to January 16, 1996, 
in excess of 20 percent from January 17 to March 1, 1998, and 
in excess of 10 percent on and after May 1, 1998 are granted 
to the extent that a 30 percent rating is assignable 
continuously since March 1, 1994.  

As the veteran is in receipt of the maximum rating of 30 
percent under diagnostic code 5257, consideration of 
functional loss due to pain on flare-ups is not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In a precedent opinion, the VA General Counsel held that 
where, as here, the medical evidence shows the veteran has 
arthritis of the knee and where the diagnostic code 
applicable to his disability is not based upon limitation of 
motion, a separate rating for limitation of motion may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97.  

Specifically, the General Counsel stated that "[w]hen a knee 
disorder is already rated under DC 5257, the veteran must 
also have limitation of motion under DC 5260 or DC 5261 in 
order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned."  
As the Board noted earlier, the veteran does not meet the 
criteria for a noncompensable evaluation under either code.

The Board does find another avenue of approach to grant the 
veteran additional compensation for his left knee disability.  
With application of the 9-98 General Counsel opinion, the 
Board finds that due to demonstrated pain on motion of the 
left knee, a separate 10 percent evaluation may be assigned 
for degenerative arthritis of the left knee with torn medial 
and lateral meniscus during the evaluation periods at issue.  
38 C.F.R. § 4.59; Diagnostic Code 5003.  See generally 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).


Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an M&ROC conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  In the veteran's case at hand, the M&ROC provided 
the veteran the criteria for assignment of extraschedular 
evaluation, discussed the criteria, and determined that 
increased compensation benefit son that basis was not 
warranted.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The veteran's right shoulder and left knee disabilities have 
not been shown to require frequent inpatient care or markedly 
interfere with employment.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of his right shoulder and left knee 
disabilities.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for right shoulder impingement syndrome is denied.

An initial increased rating of 30 percent for history of 
degenerative arthritis of the left knee with torn medial and 
lateral meniscus from March 1, 1994 to March 1, 1998, and on 
and after May 1, 1998 is granted, subject to the regulatory 
criteria relating to the payment of monetary awards.

A separate 10 percent evaluation for degenerative arthritis 
of the left knee from March 1, 1994 to March 1, 1998, and on 
and after May 1, 1998, is granted subject to the governing 
criteria applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals












 

